 JOHNNIE W.MILLER SANDWICH CO.463JOHNNIE W. MILLER SANDWICH Co.andCHAUFFEURS,SALESDRIVERS &HELPERS UNION,LOCAL No. 572,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,& HELPERS OF AMERICA,AFL, PETITIONER.Case No. 21-RC-1864. July 23, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are free from-prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board.has delegated its powers in connection with this case to a three-memberpanel[Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The business of the Employer : 2The Employer, a California corporation, is engaged in baking pies,preparing sandwiches, and distributing these products, along withcakes and doughnuts which it purchases already prepared, in the SanDiego and Long Beach, California,areas.It maintainsa separateplant for these purposes in each area.During the fiscal year ended February 28, 1951, the Employer's totalpurchases amounted to $443,219, all of which were made locally .3During the same period,its salestotaled $678,244.02, of which $70,-477.48 represented sales of sandwiches and baked goods to post ex-changeslocated on United States militaryreservations, and to shipsservice storeson United States Navy vessels and installations'The-post exchanges and ships service stores are operated and controlled bythe Armed Forces, rather than private concessionaires, with the profitsbeing allocated to recreation funds for the service personnel.TheEmployer supplies the sandwiches and baked goods requirements ofthe shipsservice storeson Navy vessels under a written contract withthe Navy's purchasing officer at Los Angeles.The needs of the postexchanges are handled under blanket. written orders from the postexchange representatives.The Employer is paid for these productsby Government checks.1At the hearing,the Employer moved to dismiss the petition on jurisdictional grounds.For the reasons stated in section1,infra,the motion is denied.2 The names of the Employer and the Petitioner appears. in the caption as amendedat the hearing.'While the record shows that meats used by the Employer were received from localbranches of interstate concerns,there is no evidence as to the amount of these or otherpurchases which originated outside the State.'Of the balance of the sales, approximately$13,000 represented sales to boats operatingbetween Santa Catalina Island and the California mainland and the remainder representedsales to local stores and vendors.95 NLRB No. 61. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, and upon the entire record, we are of the.opinion, contrary to the Employer's contention, that its operations aresufficiently identified with the national defense effort to warrant the.assertion of jurisdiction in this case.52.The labor organization involved claims to, represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find, substantially in accord with the stipulation of the parties,that all truck drivers at the Employer's Long Beach, California, plant,excluding all other employees, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'SeeHarvey Stoller, d/b/a Richland LaundrytfDry Cleaners,93 NLRB 680. Cf.Westport Moving and Storage Company,91 NLRB 902;MemphisColdStorage WarehouseCompany,91 NLRB 1404.THE ECLIPSE LU1 BERCOMPANY,INC.andINTERNATIONAL WOODWORK-ERSofAMERICA, LOCAL 2-101,CIOandCHARLES B. MARL.CasesNos. 19-CA-328 and 19--CB-118. July24,1951Decision and- OrderOn February 14, 1951, Trial Examiner Maurice M. Miller issuedhis intermediate Report in the above-entitled proceeding, finding that.the Respondent Union had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent Company had not engaged in any unfair laborpractice and recommended that the complaint be dismissed with re-spect to the Company. Thereafter, the General Counsel and theUnion filed exceptions to the Intermediate Report and supportingbriefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[ChairmanHerzog and Members Reynolds and Murdock].95 NLRB No. 59.